 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 394Safway Steel Products, Inc. and Local 2819, United Brotherhood of Carpenters and Joiners of America.  Case 29ŒCAŒ22769 February 26, 2001 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN AND HURTGEN On March 14, 2000, Administrative Law Judge Steven Davis issued the attached decision. The General Counsel filed limited exceptions and a supporting brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and brief and has decided to affirm the judge™s rulings, findings, and conclusions as modified below1 and to adopt the recommended Order as modified. AMENDED CONCLUSION OF LAW Insert the following as Conclusion of Law 5. ﬁ(5) By failing and refusing to implement the terms of the memorandum of agreement reached by the parties in May 1999, entitled, ﬁAddendum Article J.#1, Benefit Fundsﬂ as further described above covering payments to the Union™s trust fund for its bargaining unit employees, the Respondent violated Section 8(a)(1) and (5) of the Act.ﬂ AMENDED REMEDY Substitute the following for the second paragraph. ﬁThe Respondent shall execute the above-described addendum between itself and the Union and give effect to its provisions and pay to the Hollow Metal Trust Fund the amounts of increased contributions set forth in the addendum retroactive to January 1999, in accordance with the Board™s decision in Fox Painting Co., 263 NLRB 437 (1982), with any additional amount to be computed in accordance with the Board™s decision in Merryweather Optical Co., 240 NLRB 1213 (1979).ﬂ   ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as modified below and orders that the Respondent, Safway Steel Products, Inc., Brooklyn, New York, its officers, agents, successors, and assigns shall take the action set forth in the Order as modified.                                                            1 We find merit in the General Counsel™s limited exceptions to the judge™s failure to include a consistent provision in his conclusions of law, remedy, Order, and notice that the Respondent implement the agreement reached by the parties in May 1999, retroactively to January 1999, and that payment of funds into the Union™s trust fund should also be retroactive to that date. Therefore, the conclusion of law, remedy, Order, and notice are modified accordingly. 1. Substitute the following for paragraph 1(a). ﬁ(a) Failing and refusing to execute and implement the addendum to the contract between itself and the New York City Industrial Council of Carpenters, Local Union 2819, United Brotherhood of Carpenters and Joiners of America entitled ﬁAddendum Article J.#1. Benefit Fundsﬂ embodying the terms of an agreement reached in May 1999.ﬂ 2. Substitute the following for paragraph 2(b). ﬁ(b) Upon the execution of the Addendum, give retro-active effect and implement its provisions and pay to the Hollow Fund Metal Trust Fund the amounts of increased contributions as set forth in the Addendum, with interest retroactive to January 1999.ﬂ 3. Substitute the attached notice for that of the admin-istrative law judge. APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government  The National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us to post and abide by this notice.  WE WILL NOT fail or refuse to execute or implement the Addendum to the contract between us and the New York City Industrial Council of Carpenters, Local Union 2819, United Brotherhood of Carpenters and Joiners of America entitled, ﬁAddendum Article J.#1. Benefit Fundsﬂ embodying the terms of an agreement reached in May 1999. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act. WE WILL forthwith execute and implement the ad-dendum to the contract between us and the Union enti-tled ﬁAddendum Article J.#1. Benefit Fundsﬂ embodying the terms of an agreement reached in May 1999. WE WILL on the execution of the Addendum, give ef-fect to its provisions and pay to the Hollow Metal Trust Fund the amounts of increased contributions set forth in the Addendum retroactive to January 1999. SAFWAY STEEL PRODUCTS, INC.  David Pollack, Esq., for the General Counsel. Thomas Bianco, Esq. (Kaufman, Schneider & Bianco), of Jeri-cho, New York, for the Respondent. Wendell Shepherd, Esq. (Roy Barnes, P.C.), of Elmsford, New York, for the Union. 333 NLRB No. 55  SAFWAY STEEL PRODUCTS 395DECISION STATEMENT OF THE CASE 
STEVEN DAVIS, Administrativ
e Law Judge.  Based on a charge and a first amended char
ge filed on May 28 and August 
23, 1999, respectively, by Local 2819, United Brotherhood of 
Carpenters and Joiners of America (Union) a complaint was 
issued against Safway Stee
l Products, Inc. (Respondent) on 
August 25, 1999.
1  The complaint alleges essentia
lly that during negotiations 
pursuant to a reopening of the parties™ collective-bargaining 
contract to consider an increase in welfare fund benefits, a 
complete agreement was reached on an increase in welfare 
costs for unit employees. The complaint further alleges that the 
Union requested that Responde
nt execute a memorandum of 
agreement containing that agreement but it has refused to do so, 

and has also refused to abide by the terms of that agreement, all 
in violation of Section 8(a)(1) and (5) of the Act.  
Respondent™s answer denied the material allegations of the 
complaint and asserted 2 affirmative defenses, which will be 
discussed, infra. On January 
19, 1999, a hearing was held be-
fore me in Brooklyn, New York. On the evidence presented in 
this proceeding, and my observation of the demeanor of the 
witnesses, and after consideration of the briefs filed by all par-
ties, I make the following: 
FINDINGS OF FACT 
I. JURISDICTION Respondent, a corporation having its principal office and 
place of business located at 370 Greenpoint Avenue, Brooklyn, 
New York, has been engaged in the renting, erecting and dis-
mantling of scaffolding, and side
walk bridging. During the past 
year, Respondent has purchased a
nd received at its facility, 
goods and materials valued in 
excess of $50,000 directly from 
entities located outside New Yo
rk State. Respondent admits 
and I find that it is an employer engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act. 
Local 2819, United Brotherhood of Carpenters and Joiners of 
America, is affiliated with the New York City Industrial Coun-
cil of Carpenters (Council). Jose Rivera, the president of Local 
2819 and the vice president of the Council, negotiated the last 3 
collective-bargaining agreements with Respondent. He has 
personally been involved in 
representing Respondent™s em-
ployees for the past 25 years. The most recent contract between 
the parties runs from December 1994, through November 1999. 
It was between Respondent and the New York City Industrial 
Council of Carpenters, Local 2819.
 Respondent stipulated that 
during the term of the contract, the Council was the Section 
9(a) exclusive collective-bargaining representative of the em-
ployees in the unit set forth in the contract. Respondent™s an-
swer admits that it has recognize
d the Council as such represen-
tative, and that Rivera is an agent of the Council.  
                                                          
 1 A notice of intention to amend complaint was issued on January 6, 
2000 by General Counsel but at the hearing that notice was effectively 
withdrawn when certain issues were
 resolved by stipulation of the 
parties. Based on the above, I find that the Union is a labor organiza-
tion within the meaning of Section 2(5) of the Act. 
II. THE ALLEGED UNFAIR LABOR PRACTICES 
A. The Alleged Agreement 
The Union represents 25 to 30
 employees in a contractual 
unit, which includes ﬁall workers in the employer™s yard opera-
tion excluding guards, supervisors,
 and clerical workers.ﬂ It 
was stipulated that such unit is an appropriate collective-
bargaining unit.  
The parties™ 1994 to 1999 contract contained the following 
term in Article J (1) Benefit 
Funds, which relates to contribu-tions to the Hollow Metal Trust Fund: 
 The Company agrees to re-open negotiations on July 1, 1998 

to discuss any welfare cost increases and the union agrees not 
to strike. 
 Union President Rivera testified that about 1 week before 
Christmas 1998, accompanied by Shop Steward Joseph Ca-
landra, he met with Respondent™s
 branch manager, Salvatore 
Impieri, at Respondent™s premis
es. They discussed certain un-
specified matters, and as Rivera was leaving, he told Impieri 
that they had to ﬁreopen the contractﬂ, but that he would not 
make any increase retroactive to July 1, 1998, thereby saving 
the Company money.  
According to Rivera, Impieri replied that he understood that 
they were supposed to reopen the contract. Rivera then said that 
he (Rivera) would consult with his office because he did not 
know how much of an increase to the welfare fund was needed, 
and would then contact Impieri.  
Calandra testified that as he and Rivera were leaving 
Impieri™s office, Rivera asked Impieri when they were going to 
ﬁsettleﬂ the welfare fund matter. Impieri replied ﬁsoon we™ll 
take care of it.ﬂ  
Rivera testified that thereafter, in early February 1999, he 
met with Charles Claytor, the president of the Council and 
chairman of the board of the trust fund. At their meeting, 
Rivera asked him how much of an increase in welfare funds 
was needed. Claytor reviewed Respondent™s collective-
bargaining agreement, which stated that the contribution was 
then $2.32 per hour, and told him that a 50-cent-per-hour in-
crease was necessary.  
Rivera stated that in about 
mid or late February, about 2 
weeks after his meeting with Claytor, he returned to Respon-
dent™s premises and met with Im
pieri. According to Rivera, he 
told Impieri that the Union needed a 50-cent increase in the 
welfare fund. Impieri asked whether Rivera knew how much 
money Respondent had already paid into the Union™s benefit 
funds, and mentioned a particular
 figure. Rivera asked whether 
Impieri knew how much money the 
Union paid to its members, 
adding that he still needed the 50-cent increase. Impieri an-
swered that he would ﬁlook into it.ﬂ 
Rivera further testified that 
about 3 weeks later, in mid-
March, he returned to Responden
t™s premises and was told by 
Impieri that Respondent would agree to give a 25-cent increase 

to the welfare fund. Rivera replied that he would check with his 
people to see if that was acceptable.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 396Rivera reported to Claytor th
at Respondent offered 25 cents, 
effective January 1, 1999. Clayto
r replied that that amount was 
not sufficient and that 50 cents 
was required. Rivera asked him whether the following was accept
able: 25 cents effective Janu-
ary 1, 1999, and an additional 25 cents effective July 1, 1999. 
Claytor responded that that
 would be acceptable.  
Rivera stated that a few weeks later, in late April or early 
May, he met with Impieri at the shop and told him that the Un-
ion needed a 50-cent increase. Rivera told him that the Union 
would accept such an increase in 2 increments: a 25-cent raise, 
effective January 1, 1999, and an additional 25-cent increase, 
effective July 1, 1999.  
Rivera first testified that Impieri said that he would let 
Rivera know in 1 week. Rivera left and returned to the shop in 
1 week and was told that, ﬁit can be done, we™ll agree to it.ﬂ Rivera said that he would draft the addendum and present it for 
his signature. Impieri said, ﬁfineﬂ. They shook hands and 
Rivera left. 
Rivera testified on cross examination, however, that at this 
meeting after telling Impieri th
at the Union would accept two 25-cent increases, Impieri immediately agreed, saying ﬁit™s 
doable.ﬂ Rivera interpreted that
 expression as Impieri™s agree-
ment to the Union™s terms. Rivera told him that he would draft 
the addendum.  
As he was leaving the building, Rivera told Steward Ca-
landra that Impieri agreed to a 50-cent increase in the welfare 
fund.  Calandra corroborated Rivera™s testimony. He testified that 
in early May he met Rivera as 
he was leaving the building and 
was told that ﬁit is settled. We got the 50 cents for the health 
and welfare fund.ﬂ Calandra repl
ied ﬁgood. It™s over.ﬂ Calandra 
stated that that day he advised his coworkers that Rivera told 
him that the welfare fund matter was settled and that they 
should tell their fellow employees.  
About 1 week later, on about
 May 17, Rivera typed and 
mailed to Impieri the followi
ng addendum to the contract:  
 It is agreed by all parties that notwithstanding the language in 
the Agreement dated December 1, 1994, the payments to the 
Welfare Fund shall be increased as follows: 
 Effective January 1, 1999–$2.
57 per hour on each employee. 
Effective July 1, 1999––..$2.8
2 per hour on each employee. 
 The addendum had a place for signatures of Respondent and 
the Union. 
B. The Altercation 
On May 18, steward Calandra received a warning letter from 
Respondent™s supervisor Steve Mullin. The letter concerned 
damage sustained on May 13, to a forklift which Calandra was 
allegedly operating. The letter 
advised that further abuse of 
equipment would result in his suspension.  
Calandra called Rivera that day, notifying him of the warn-
ing letter. Rivera visited Res
pondent™s premises the following 
day, May 19, in order to discuss the matter.  
Impieri and Supervisor Mullin met with Calandra and 
Rivera. Impieri testified that during the discussion of the letter 
Rivera presented a petition to Im
pieri, which stated that the 
yard was unsafe. The petition was signed by Respondent™s 
employees. Impieri stated that Ri
vera was very confrontational, 
placing the petition directly in front of and very close to his 

(Impieri™s) face. The dispute escalated and Impieri and Mullin 
became angry at the ﬁuntrueﬂ allegation that the yard was un-
safe. Mullin positioned himself very close to Rivera, Impieri 
cursed at Rivera, and Impieri 
ﬁthrewﬂ Rivera and Calandra out 
of his office.  Rodney Brooks, Respondent™s nor
theast regional manager 
and Impieri™s immediate supervisor, testified that Impieri had 
phoned him and mentioned that he was having problems with the facility including damage be
ing done to equipment, and he (Impieri) believed that the employees were abusing company 
property which was beginning to cost a lot of money.  
Brooks further testified that on 
the day of the confrontation, 
Impieri called and told him what
 happened at the ﬁvery heatedﬂ 
meeting, and stated that Rivera
 was ﬁcoming and going sort of 
unannouncedﬂ in and out of the bu
ilding. Impieri asked whether 
it was reasonable to require that 
Rivera give advanced notice of 
his visits to Respondent™s premises. Brooks said that such an approach was reasonable since Impieri had a business to run, 
and because of safety issues. 
Brooks suggested that Impieri 
send a letter to Rivera. 
C. Later Events Concerning the Increase in Welfare Payments 
About 1 or 2 days after the al
tercation Impieri received the 
above contract addendum. Impieri 
testified that he was very 
upset because he never agreed to ﬁanything like it.ﬂ He stated 
that he called Brooks and told hi
m that he advised Rivera that he would ﬁlook intoﬂ the matter, but he had never agreed to any 
such increase.  
Brooks contradicted that testim
ony, stating that following his 
conversation with Impieri concerning the confrontation Impieri 
did not contact him regarding correspondence he received from 
Rivera. Brooks denied seeing
 the addendum, and could not 
recall any discussion with Impieri concerning its contents.  
On May 21, Impieri sent two le
tters to Rivera. One stated: 
 Unfortunately we cannot honor the Benefit Fund increase at 
this time. Our contract states ﬁArticle Jﬂ that the company 
agrees to re-open negotiations on July 1, 1998 to discuss any 
welfare cost increases and the union agrees not to strike.  
It is now May, 1999 and we cannot, at this time, afford the 

additional costs. 
 The enclosed addendum is being returned to you unsigned. 
 In the second letter, Impieri wr
ote that the contract™s lan-
guage which stated that the un
ion representative shall have 
access to the shop at all times was ﬁdisruptive to our business, 

especially when the meetings are held with the men while they 
are serving customers. I strongly recommend that you call me 
or Steve prior to scheduling any 
meetings with the men and that 
you schedule these appointments during the men™s breaks – 
and/or at lunch.ﬂ 
As set forth above, on May 28, the original charge in this 
proceeding was filed.
2                                                            
 2 The charge alleged that (a) on May 19, Respondent refused to bar-
gain with Rivera over a grievance;
 (b) on May 25, Respondent refused 
to sign a memorandum of agreement containing contract terms agreed 
 SAFWAY STEEL PRODUCTS 397D. The Testimony of Charles Claytor 
Claytor testified that he spoke twice to Rivera concerning in-
creases to Respondent™s welfare fund contributions.  
On the first occasion, in early or mid December 1998, Rivera 
reported that Respondent offere
d an additional 25-cents-per-
hour to the welfare fund. Claytor 
told Rivera that that amount 
was not acceptable as it was less than other employers were 
paying who received th
e same benefit.  Their second meeting occurred in late December 1998 or 
January 1999. Rivera asked him 
whether a total of 50 cents 
would be acceptable if he coul
d get 25 cents retroactive to 
January and an additional 25 cent
s. Claytor replied that that 
arrangement would be acceptable. 
 E. The Testimony of Respondent™s Witnesses 
Impieri has been the branch manager of Respondent™s 
Brooklyn location since October 1994. He is responsible for the 
day-to-day operations of the br
anch, including supervising sales 
contracts with customers. 
Impieri hires employees who wo
rk as carpenters and labor-ers. However, in order to hire 
salaried employees he is required 

to send an employee requisition
 form to the Milwaukee, Wis-
consin home office of Responden
t. Regional Manager Brooks 
testified that Impieri could hire certain classifications of em-
ployees on his own. If there is a need to hire 2 or 3 laborers he 
can do so. As to others, he has to ask for permission or have 
Brooks make the decision.  
Brooks answered several hypothe
tical questions concerning 
Impieri™s authority over employ
ees. Brooks stated that Impieri could not suspend an employee for 3 days without conferring 

with him. If Impieri informed Brooks that documentation had 
been made that the employee had been repeatedly warned for 
chronic lateness, Brooks would gi
ve Impieri permission to sus-pend him. If the Union protests the discipline, and Impieri agrees to a reduction to a 1-day suspension, Impieri could do 
that on his own but Brooks would ﬁhopeﬂ that Impieri would 
confer with him before doing so. If he did not, however, and 

Brooks learned that such an agreement was made, he would 
have no objection.  
With respect to discharges of employees, Brooks stated that 
depending on the job title of th
e employee, Brooks would or 
would not ask to become involved in the process. However, he 
is kept informed of human 
resources decisions made by 
Impieri.  Brooks and Impieri confer with
 the home office before exe-
cuting commercial contracts cont
aining provisions regarding 
indemnification and subjugation.
 However, Impieri has the 
authority to approve a sale of scaffolding up to $100,000.  
Impieri stated that any increases in costs, such as the hire of 
employees and the purchase of a large truck or forklift must be 
ﬁjustifiedﬂ to the home office. Before terminating any employee 
he must confer with Regional Manager Brooks.  
                                                                                            
                                                           
to between the parties; and (c) 
on May 25, Respondent unilaterally 
restricted the access of union repr
esentatives to its premises.  
Only the issue set forth in (b) is before me. The amended charge 
filed on August 23 contains only th
e allegations set forth in the com-
plaint. 
Impieri testified that he coul
d not recall having a discussion 
with Rivera in December 1998, concerning increases to the 
welfare fund. He stated that he was on vacation from December 
5th through December 14th. Furthe
r, Impieri stated that during 
the period July 1998 through May 1999, he met with Rivera 
only three or four times during which they discussed discharges 
of employees. Impieri saw Ri
vera only one additional time 
during that period when Rivera asked for a welfare fund in-
crease. Impieri specifically denied seeing Rivera in December 
1998, or in January, February, or
 March 1999. He also testified 
that if Rivera visited the shop to speak with employees, he 
would not have been notified of such an occurrence.
3 Impieri stated that Rivera discussed the welfare fund in-
crease matter with him only once, in late April or early May, 
about 2 to 3 weeks before their altercation on May 19. At that 
time, Rivera told him that they
 should have been discussing an 
increase in the welfare fund contributions in 1998, but in any 
event, he needed a 25-cent increase in the welfare fund. Impieri 
replied that Respondent could not afford an increase in such 
payments, and that nevertheless 
this matter should be discussed 
when they negotiated their new agreement in December.  
Impieri admitted telling Rivera that he would ﬁlook into it,ﬂ 
and Rivera told him that he would speak with Claytor.  At hear-
ing, Impieri stated that ﬁlooking into itﬂ would have meant 
contacting Respondent™s home o
ffice and discussing the matter 
with his supervisors, determining how many employees were 
involved, and analyzing the costs and the impact of an increase 
on the facility and the Responden
t itself. At hearing, Impieri 
conceded that he did not look into the matter.  
Impieri denied that he made any agreement with Rivera, or 
that there was any conversation in which an agreement was 
made. He also denied that Rivera said he would send a stipula-
tion memorializing the terms of their alleged agreement. The 
farthest Impieri went 
was telling Rivera that he would look into 
the matter. He further denied speaking to Rivera about this 

issue in December, February, or March.  
Impieri testified that assuming his work force of 30 employ-
ees worked a normal 40-hour workweek, their total weekly 
hours would be 1200. He further a
ssumed that if they worked 
50 weeks per year their total number of hours worked would be 
60,000. That amount multiplied by the 25-cents-per-hour wel-
fare contribution allegedly ag
reed to would equal $15,000 per 
year. Impieri further stated that that figure represented straight 

time worked, but that his employees worked much overtime so 
that figure would be higher. He further extrapolated that a 50-
cent total contribution, which he
 allegedly agreed on, would 
result in an outlay of $30,000 without the addition of overtime 
hours worked. Impieri stated that he did not have authority to agree to such 
an expenditure. Rather, he woul
d have to check with Respon-
dent™s home office. He stated that he had no contact with the 
home office before receiving th
e addendum to the contract.  
 3 In contrast, Rivera testified that he visited Respondent™s premises 
at least once per month during which he also discussed with Impieri 
any problems in the shop. Steward Calandra corroborated that Rivera 
visits the shop about once per month.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 398The 1994 collective-bargaining agreement was negotiated 
and signed on behalf of Respondent by Impieri and Art Young, 
Respondent™s human resources director whose office was in the 
Milwaukee home office.
4  In preparing for and conducting 
those negotiations, the home office performed the cost analysis 
and prepared documents and spreadsheets. Those documents 
were then reviewed by Impieri, Young, and Don Bovre, the 
current director of human res
ources. When the draft contract 
was agreed to, the final document was prepared at Respon-

dent™s home office, Bovre signed it and it was sent to New 
York where Impieri signed it and sent it to Rivera.  
Brooks testified that if Impieri had approved an increase in 
costs in a collective-bargaining agreement or approved a 
change in the contract™s terms without consulting with Brooks 
or the home office, Brooks would consider that a ﬁvery big 
problemﬂ which could result in his (Impieri™s) termination. He 
stated that Impieri™s signing th
e contract™s addendum tendered 
by Rivera or even his oral ag
reement to that
 addendum, were 
outside Impieri™s ﬁrealm of author
ityﬂ because all union issues 
were outside the authority of 
Impieri and Brooks. All matters 
relating to collective-bargaining agreements and their terms 
must be approved by Respondent
™s human resources director 
and the vice president of branch operations. 
Impieri stated that he could not
, on his own, have agreed to 
the increases to which Rivera stated he agreed. In order to do 
so, he would have had to call
 Brooks for approval, which he 
had not done.  The current negotiations for a renewal contract are being ne-
gotiated on behalf of Respondent by Impieri, Brooks, and 

Bovre. Each negotiation session is attended by Bovre who is 
from Respondent™s home office. Br
ooks stated that although he 
is involved with collective-barg
aining negotiations, nearly all, 
if not all authority remains with the corporate human resources 
office. The reason for this policy is that of the 50 branch facili-
ties of Respondent, 35 to 40 have collective-bargaining agree-
ments with unions, and accordingly negotiations are ﬁcentral-
izedﬂ through the human resources office.  
III. ANALYSIS AND DISCUSSION 
A. Respondent™s Affirmative Defenses 
Respondent™s answer asserts two 
affirmative defenses. First, 
it alleges that the complaint in this proceeding is barred by 
Section 10(b) of the Act. Second, it is alleged that, assuming 
that the Union first requested that Respondent bargain in De-
cember 1998, the Union waived its
 right to reopen negotiations 
by waiting nearly 6 months, from July 1998 before approaching 

Respondent with its request
 to reopen negotiations. 
Section 10(b) of the Act provides in relevant part: 
 No complaint shall issue based upon any unfair labor 
practice occurring more than six months prior to the filing 
of the charge with the Board and the service of a copy 
thereof upon the person against whom such charge is 
made. 
                                                           
 4 Respondent was also represente
d by Young in the negotiations for 
the predecessor contract to the 1994 agreement. 
The 6-month period within which a charge must be filed be-
gins to run when a party refuses to execute a contract. 
Stanford Realty Associates, 306 NLRB 1061, 1065 (1992); Chambers-burg County Market
, 293 NLRB 654, 655 (1989).  
As set forth above, Respondent first refused to execute the 
addendum to the contract by it
s letter dated May 21, 1999. The 
original charge, which alleged that Respondent refused to sign 

the addendum, was filed on May 28
, 7 days after Respondent™s 
refusal to sign the addendum. Accordingly, I find that the 
charge was timely filed, and that the complaint™s allegations are 
not barred by Section 10(b) of the Act.  
Respondent argues that the Union waived its right to bargain 
about an increase in welfare cont
ributions because it waited too long in raising the issue.  
Section 8(d) of the Act defines the scope of the duty to bar-
gain collectively as encompassing ﬁwages, hours, and other 
terms and conditions of employ
ment.ﬂ Those are mandatory 
subjects of bargaining. Specifica
lly, the making of contribu-
tions to benefit funds is a mand
atory subject of
 collective bar-
gaining. 
Stevens & Associates Construction Co
., 307 NLRB 1403 (1992). ﬁThe Board requires that a waiver of bargaining rights under 
Section 8(a)(5) not be lightly 
inferred but must be clear and 
unmistakable.ﬂ Metropolitan Edison Co. v. NLRB, 460 U.S. 693, 708 (1983). Colorado-Ute Electric Assn., 295 NLRB 607, 
609 (1989). I cannot find that the Union™s delay in requesting 

bargaining over an increase in the welfare fund contributions 
constituted a waiver of its right to bargain. ﬁThe Union™s be-
havior, although lax, did not amount
 to conduct, either standing 
alone or in concert with any other factors, which constituted a 
clear and unmistakable intent to waive any pertinent rightsﬂ. 
E-Systems, Inc
., 318 NLRB 1009, 1012 (1995).  
In addition, I cannot find that
 Respondent has suffered any 
prejudice from the Union™s failure to request bargaining in a 
more timely fashion. 
Stanford Realty Associates
, supra at 1065. Indeed, although the Union possesse
d a contractual right to re-open negotiations on July 1, 1998, its delay until December 

1998 in reopening negotiations and its ultimate agreement to 
have the increased contributions begin on January 1, 1999, 
actually resulted in a 6-month pe
riod of time, from July 1 to 
January 1, within which the Respondent did not have to pay 
any increased welfare contributions.  
I accordingly find no merit in Respondent™s affirmative de-
fenses. B. The Agreement 
Section 8(d) of the Act requires that parties bargain in good 
faith and execute ﬁa written contract incorporating any agree-
ment reached if requested by ei
ther party.ﬂ An employer vio-
lates Section 8(a)(1) and (5) of the Act by refusing to execute a 
written contract incorporating the terms of an agreement 
reached with a union representing its employees
. H.J. Heinz 
Co. v. NLRB, 311 U.S. 514, 525Œ526 (1941).  
The main issue is whether there was a meeting of the minds 
and whether the parties reached an agreement on the issue of an 

increase in the welfare fund contribution. 
Canyon Coals, 316 NLRB 448, 452 (1995). The burden of proof on the issue of 
whether the requisite meeting of the minds occurred is on the 
 SAFWAY STEEL PRODUCTS 399General Counsel. New Orleans Stevedoring Co
., 308 NLRB 
1076, 1081 (1992). While the technical rules of contract law are 
not necessarily controlling in 
labor relations negotiations, the 
normal rules of offer and accepta
nce in contract law are appli-
cable to determine whether an agreement was reached. An offer 
can be accepted and the parties bound without the agreement 
being reduced to writing and signed. 
Kasser Distiller Products, 307 NLRB 899, 903 (1992). 
I believe that the evidence establishes that an agreement was 
reached between Rivera and Impieri that the welfare fund con-
tribution would be increased by 25 cents on January 1, 1999, 
and by an additional 25 cents on July 1, 1999.  
Thus, Rivera, whose testimony I credit, first raised the issue 
of reopening the contract with
 Impieri in December 1998. His 
testimony in this regard was corroborated by Steward Calandra. 
I cannot credit Impieri who denied that this meeting occurred 
because he was on vacation in December. Accordingly, Rivera 
stated that he met with Impieri 
about 1 week before Christmas, 
which would be on about Decembe
r 18. Impieri said that he 
was on vacation from December 5th through December 14th. 
Thus, Impieri apparently was ava
ilable to have met with Rivera 
the week before Christmas.  
Rivera testified that he met wi
th Council official Claytor and 
learned that the fund needed a 50-cent increase in contributions, 

then met with Impieri in mid or late February and told him that 
a 50-cent raise was required. At that time Impieri told Rivera 
that he would ﬁlook into it.ﬂ In mid-March, Rivera was told by 
Impieri that Respondent agreed to one 25-cent increase. Rivera 
returned to Claytor and they agreed that two increases of 25 
cents eachŠone effective in January and the other in July 1999 
would be acceptable if Respondent
 consented to those terms. 
Rivera then met with Impieri and was told that Respondent 
agreed to those terms. Rivera immediately told Calandra that 
Impieri agreed to a 50-cent in
crease. Calandra corroborated 
Rivera™s testimony.  
Claytor, in agreement with Rivera, stated that he met with 
Rivera twice concerning this matter. I credit Rivera notwith-
standing that the dates of his meetings with Claytor differed 
from Claytor™s recollection. Thus, Rivera testified that he met 
with Claytor in February and Ma
rch or April. Claytor stated 
that their first meeting was in December and the other in De-

cember or January. Obviously, Claytor is mistaken about the 
date of his second meeting with Rivera.  
Respondent argues that the confusion over the dates of the 
meetings between Rivera and 
Claytor compels a conclusion 
that the meetings did not
 occur. I do not agree. 
Thus, Claytor stated that his first meeting with Rivera was in 
December 1998 at which Rivera told him that Respondent of-
fered a 25-cent-per-hour increase. However, Rivera stated that 
it was not until mid March that such an offer was made.
5                                                            
 5 Respondent™s brief erroneously states
 that at that meeting, Rivera 
reported that Impieri proposed two 25-cent increases. However, Clay-
tor™s testimony is that Impieri was 
referring to an offer of one 25-cent 
increase at that time. ﬁAt that time, he said that the company had of-
fered 25 cents an hour, an additional 25 cents an hour in the welfare 
fund.ﬂ In such testimony, Claytor cl
arified that he was referring to one 
additional 25-cent-per-hour increase. 
As set forth above, Claytor st
ated that his second meeting with Rivera occurred in late 
December 1998, or early January 
1999, at which they agreed that two 25-cent increases would be 
acceptable to the Union if agreed to by the Respondent. How-
ever, Rivera stated that such a meeting occurred in late April or 
early May.  
There was clearly confusion between the versions concern-
ing the dates of the meetings between Claytor and Rivera. 
However, uncertainty as to the dates the meetings occurred 
does not alter the fact that the 
meetings took pla
ce and that the 
content of the meetings coinci
ded. Thus, Rivera and Claytor 
consistently testified that at 
one meeting betwee
n them, Rivera 
reported that Impieri offered a 25-cent raise, and that at the next 

meeting they agreed that two 25-cent increases would be ac-
ceptable to the Union.  
Respondent argues that the fact
 that Calandra was not aware of Rivera™s meetings with Impi
eri proves that they did not oc-
cur. Calandra testified that he s
poke with Rivera twice, in De-
cember and May concerning the he
alth and welfare fund, and 
that he was not aware that ﬁincrementalﬂ meetings had occurred 

between Rivera and Impieri.  
Respondent points to Rivera™s lack of written notes of the 
meetings with Impieri as evid
ence that the meetings did not occur. I do not agree. Apparently
 it was not Rivera™s practice to 
keep notes of these brief, informal meetings although he did 
make notes when he engaged in 
extended collective-bargaining 
negotiations. Respondent further fa
ults Rivera for not sending a 
letter confirming his agreement 
with Impieri, arguing that a 
confirming letter is a standard
 business practice. However, Rivera sent the addendum shor
tly after an agreement was 
reached. The addendum served, in effect, as a confirming letter. 
Respondent also contends that 
no agreement was reached be-
tween Rivera and Impieri even accepting Rivera™s testimony. 
Thus Respondent argues that Rive
ra™s testimony is unreliable, 
pointing to Rivera™s two versions
 of the critical meeting with 
Impieri in late April or early May in which Impieri agreed to 

two 25-cent increases in welfar
e contributions. As set forth 
above, Rivera first testified that following his demand for two 
25-cent raises, Impieri said he would let Rivera know in one 
week, and thereafter accepted the demand. Rivera then testified 
that Impieri immediately accepted the offer when presented.  
This slight variation in Rivera™s testimony is not fatal to his 
credibility. The most important consideration is that the crucial 
part of Rivera™s testimony was 
consistentŠthat Impieri agreed 
to the Union™s demand of two 25-cent increases. Whether that 
agreement was separated from the demand by 1 week or not is 
not of critical
 importance.  Impieri™s letter to Rivera on receiving the addendum pro-
vides support for a finding that agreement was reached. Thus, 
the letter states that Respondent ﬁcannot honor the Benefit Fund 
increase at this time.ﬂ The letter
 further states that ﬁwe cannot, 
at this time, afford the additional costs.ﬂ The letter makes no 
reference to there not having been an agreement and does not 
question the basis for the increases. In fact it implies that 
agreement was reached as to an increase but that Respondent 
has chosen not to honor such an 
increase due to financial con-
siderations.   
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 400In addition, although Impieri admittedly told Rivera in late 
April or early May that Respondent could not afford the in-
crease and that discussions con
cerning a raise should take place in December in negotiations for a new contract, Impieri con-
ceded that he also told Rivera that he would ﬁlook into itﬂ and 
that Rivera told him that he would contact Claytor. Why would 
Impieri agree to look into the matt
er if he had determined that 
Respondent could not afford th
e increase demanded and that such negotiations were better left to full contract negotiations 7 
or 8 months later? 
The fact that Impieri told Rivera that he would look into it 
and that Rivera told him that he would speak to Claytor sup-
ports a finding that there was 
some movement 
toward negotia-tion. Impieri did not make an 
outright refusal to discuss the 
matter or consider it.  
I cannot credit Impieri™s denial that agreement was reached 
with Rivera. His credibility is harmed in the following respects. 
There was a direct contradiction between his testimony that 
when he received the addendum he told Brooks that he had not 
agreed to its terms, and Brooks
™ testimony that he had no dis-
cussion about that matter with him.  
Further, in an effort to prove 
that he could not have met with Rivera four or five times as testified by Rivera, Impieri testified 
that Rivera rarely visited the shop, that in a 10-month period he 
had met with Rivera only three to
 five times, and that he would 
have been aware if Rivera had been at the shop more frequently 
to speak with employees. This is contradicted by Brooks™ tes-
timony that Impieri told him that Rivera was ﬁcoming and go-
ingﬂ into and out of the facility unannounced, and wanted to 
inform Rivera that he must give advanced notice of his visits. Impieri™s letter of May 21 also 
contradicted his testimony. In 
that letter, Impieri advised Rivera that the contract™s language 
giving the Union representative 
access at all times was disrup-
tive to the business particularly where meetings were held with 

employees while they served customers. The letter advised that 
Rivera call him prior to scheduling any meetings and that such 
meetings be held 
during nonwork time. 
Two possible explanations exist 
for Impieri™s denial that an 
agreement was reached. Immediately following the final meet-
ing at which I find that Impieri agreed on the terms of the wel-
fare fund increase, a heated exch
ange took place in his office which was ended when Impieri threw Rivera out. In those cir-
cumstances, especially when the addendum was received by 
Impieri only days after the confr
ontation, it is apparent that 
Impieri would not want to acknowledge that he reached agree-
ment on an increase in the union welfare fund. Also, at the 
hearing, Impieri™s supervisor, Br
ooks, testified that if Impieri 
made such an agreement it may be grounds for discharge. Un-
derstandably, when Impieri became
 aware that he had erred in 
agreeing to the increase he could acknowledge that he had 
made such an agreement only on risk of being terminated. 
I find that Rivera and Impieri reached agreement on the 
terms of a welfare fund increase. The evidence compels the 
conclusion that Impieri agreed to two 25-cent raises in the wel-
fare fund. They shook hands on the deal. 
Sands Hotel & Ca-
sino, 324 NLRB 1101, 1108 (1997). In sum, I believe that the 
facts establish an ﬁexplicit, fort
hright demonstration of accep-tance and approvalﬂ of an agreement to increase the welfare 
fund contributions. 
Alameda County Assn.
, 255 NLRB 603, 605 
(1981).  C. Impieri™s Authority 
to Negotiate and Agree 
Respondent argues that even
 assuming an agreement was 
reached Impieri had no authority to bind Respondent to that 
agreement.
 As set forth above, there was testimony by Brooks that 
Impieri did not have authority to negotiate the welfare fund 
increase with Rivera. Respondent argues that Impieri lacked 
authority to bind Respondent to
 the terms of the addendum, and that Rivera knew that Impieri lacked such authority and could 
not agree to its terms without the approval of the home office. 
There was evidence that a re
presentative of Respondent™s 
home office had always been present with the local branch 
manager during collective-barg
aining negotiations. Respondent 
states that inasmuch as Rivera
 acknowledged that he bargained, 
in the past, with a member of the home office in addition to the 
local branch manager, in this ca
se Impieri, Rivera must have 
known that Impieri™s authority was limited.  
Respondent also argues that Rivera had a duty to inquire 
about Impieri™s authority to 
negotiate the welfare fund in-
creases.  
ﬁThe law is clear that when an agent is appointed to negoti-ate a collective-bargaining agreement that agent is deemed to 

have apparent authority to bind 
his principal in the absence of 
clear notice to the contrary.ﬂ 
Sands Hotel & Casino
, supra at 
1108; University of Bridgeport
, 229 NLRB 1074 (1977).  
Here, I have found that Rivera and Impieri reached agree-
ment on the terms of a welfare fund increase. It was incumbent 
on Impieri to advise Rivera that
 he had no authority to partici-
pate in the reopened negotiations for the welfare fund increase 
without the participation of Re
spondent™s home office. ﬁIf the 
necessity for an employer™s approval of an agreement made by 

its agent is not clearly understood, the employer™s refusal to 
sign the agreement is unlawful.ﬂ 
Sands Hotel & Casino
, supra at 1109.  
Impieri never expressed to Rive
ra at any time during their 
meetings that his authority was limited in any manner or that he 

needed prior approval from the home office before agreeing to 
any terms. I find that he reache
d agreement with Rivera before 
any restrictions on Impieri™s au
thority were made known to the 
Union. New Orleans Stevedoring Co
., 308 NLRB 1076, 1081Œ1082 (1992).  The fact that a home office representative had been present 
during negotiations with Impieri in
 the past does not mean that 
the Union was thereby placed on
 notice that negotiations with-
out the home office representative were a nullity. There was no 

evidence that Rivera was told that the home office negotiator 
was required for negotiations. Ind
eed, the fact that Impieri ad-
mittedly told Rivera that he would ﬁlook into itﬂ, and as I find, 
thereafter made an offer of 25 cents and a later agreement to 
two 25-cent increases, is compe
lling evidence that he sought 
and obtained the approval of the 
home office for the increases. 
Impieri™s definition of ﬁlooking into itﬂ meant discussing with 
the home office the terms. In any event, viewed from Rivera™s 
perspective, Impieri said that he
 would look into the matter and 
then agreed to the terms of the increase. Under these circum-
 SAFWAY STEEL PRODUCTS 401stances, Rivera was led to conclude that Impieri received au-
thorization to negotiate and agree. Niagara Therapy Mfg. 
Corp., 237 NLRB 1, 4 (1978). See Walnut Hill Convalescent Center, 260 NLRB 258, 264 (1982).
6 CONCLUSIONS OF LAW 
1. Respondent is an employer
 engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act. 
2. New York City Industrial 
Council of Carpenters, Local 
Union 2819, United Brotherhood of Carpenters and Joiners of 
America, is a labor organization within the meaning of Section 
2(5) of the Act. 
3. The Union is the exclusive representative for purposes of 
collective-bargaining of the empl
oyees in the following appro-
priate unit within the meaning of Section 9(a) of the Act: ﬁAll 

workers in the employer™s yard operation excluding guards, 
supervisors, and clerical workers.ﬂ 
4. By failing and refusing to execute a written memorandum 
of agreement, which is an addendum to the contract between itself and the Union entitled ﬁA
ddendum Article J. #1. Benefit 
Fundsﬂ embodying the terms of an
 agreement reached in about 
mid May 1999, covering the bargaining unit employees de-
scribed above, Respondent violated
 Section 8(a)(1) and (5) of 
the Act.  
THE REMEDY 
Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
I shall recommend that Respondent be ordered to execute the 
above-described addendum between itself and the Union. In 

addition, I shall recommend that, upon execution of the adden-
dum, Respondent give effect to 
its provisions and shall pay to 
the Hollow Metal Trust Fund the amounts of increased contri-
butions set forth in the addendum, in accordance with the 
Board™s decision in 
Fox Painting Co
., 263 NLRB 437 (1982), 
with any additional amount to be
 computed in accordance with 
the Board™s decision in 
Merryweather Optical Co., 240 NLRB 1213 (1979).  On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
7 ORDER The Respondent, Safway Stee
l Products, Inc., Brooklyn, 
New York, its officers, agents, successors, and assigns, shall 
                                                          
                                                           
6 Steward Calandra™s testimony that 
he believed that Rivera was ne-
gotiating with the home office is of no moment inasmuch as Calandra 
was not present during any of the meetings. 
7  If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall as provided in Sec. 102.48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
1. Cease and desist from  
(a) Failing and refusing to execute the addendum to the con-
tract between itself and the New York City Industrial Council 
of Carpenters, Local Union 2819, United Brotherhood of Car-
penters and Joiners of Ameri
ca entitled ﬁAddendum Article J. #1. Benefit Fundsﬂ embodying the terms of an agreement 
reached in about mid May 1999.  
(b) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Forthwith execute the addendum to the contract between 
itself and the Union entitled ﬁA
ddendum Article J. #1. Benefit 
Fundsﬂ embodying the terms of an
 agreement reached in about 
mid May 1999.  
(b) On the execution of the af
oresaid Addendum, give effect 
to its provisions and pay to the Hollow Metal Trust Fund the 
amounts of increased contributi
ons set forth in the Addendum, with interest. 
(c) Within 14 days after service by the Region, post at its fa-
cility in Brooklyn, New York copies of the attached notice 

marked ﬁAppendix.ﬂ8 Copies of the notice, on forms provided 
by the Regional Director for Re
gion 29, after being signed by 
the Respondent's authorized repr
esentative, shall be posted by 
the Respondent immediately on receipt and maintained for 60 
consecutive days in conspicuous places including all places 
where notices to employees are customarily posted. Reasonable 
steps shall be taken by the Respondent to ensure that the notices 
are not altered, defaced, or covered by any other material. In 
the event that, during the pendency of these proceedings, the 
Respondent has gone out of busine
ss or closed the facility in-
volved in these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all current em-
ployees and former employees em
ployed by the Respondent at 
any time since May 21, 1999. 
(e) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
 8 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
  